Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Tenemos ante nos el planteamiento de si la norma tra-dicional de designar a un abogado como de oficio en la de-fensa de un acusado viola los derechos constitucionales del abogado.
El planteamiento referido requiere examinar —aunque sea brevemente— los fundamentos teóricos y normativos sobre los cuales se erige la tradicional designación de los abogados de oficio. Las distintas bases reales que pueden haber para cuestionar legítimamente la constitucionalidad de esta consuetudinaria práctica, giran todas esencial-*619mente en torno a la,justificación de tal designación. Si exis-ten razones de preponderante interés público que apoyen la designación de oficio, se desvanecen en general los plan-teamientos sustanciales de inconstitucionalidad.
Reducido el asunto a su médula, la designación de oficio se justifica con base a dos fundamentos principales. El pri-mero tiene que ver con la función social del abogado. En el preámbulo del Código de Ética Profesional que rige la con-ducta de los abogados en Puerto Rico —como principio rector que informa todos los cánones de ese Código— se des-taca el criterio de que la misión de administrar la justicia en el país recae principalmente sobre la profesión jurídica. Se afirma allí que la existencia en Puerto Rico de un orden jurídico íntegro y eficaz, sin el cual no es posible la convi-vencia social, depende del abogado. 4 L.P.R.A. Ap. IX. En vista de tan alto ministerio, se concibe al abogado como un funcionario de los tribunales. Pueblo v. Susoni, 81 D.P.R. 124 (1959).
Esta excelsa concepción de la función del abogado no es producto de la hipérbole. En el campo de la teoría social sobre las democracias contemporáneas, esa concepción se deriva del análisis sociológico de las funciones del Derecho, respecto a las cuales las funciones del abogado son un con-comitante esencial; Conforme a la teoría social aludida, las sociedades contemporáneas caracterizadas por un avan-zado grado de organización política y económica, seculari-zadas y pluralistas como son, dependen primordialmente del sistema jurídico para atender sus complejos problemas de convivencia colectiva. Véase R.M. Unger, Law in Modern Society, Nueva York, Ed. Free Press, 1976. Las varias funciones que realiza el Derecho en estas sociedades son esenciales para hacer posible la vida en comunidad. Esas funciones del Derecho, a su vez, requieren como condición sine qua non que exista una clase profesional que las rea-lice propiamente. Las Constituciones, leyes y reglas no son suficientes para que el Derecho llene su cometido. La par-*620ticipación activa, eficaz y creadora de los abogados es igualmente necesaria. Las funciones de los abogados vie-nen a ser entonces un elemento indispensable del entra-mado colectivo. De ahí que autores como K. Krastin hayan afirmado que si todos los abogados de una polis contempo-ránea murieran repentinamente, el proceso social comen-zaría a degenerarse instantáneamente y procedería a la degeneración total rápidamente.(1)
No es posible hacer aquí una elaboración más detallada de las funciones del Derecho y de las de los abogados que están vinculadas con aquéllas. Unas y otras se han discu-tido ampliamente en la literatura científica y profesional, sobre todo en algunas de las obras principales de la socio-logía del Derecho.(2) Además, no es necesario hacerlo por-que lo que ya se ha apuntado de modo sucinto, explica su-ficientemente por qué la función del abogado está revestida de un altísimo interés público. Esto, a su vez, justifica por qué nuestro propio Derecho normativamente considere al abogado como un funcionario de los tribunales, y, por lo tanto, sujeto a designaciones de oficio.
pH l-H
El segundo fundamento esencial, que justifica la desig-nación de oficio tiene que ver con la posición privilegiada que ocupa el abogado en la estructura social. Precisamente por la importancia de las funciones que realiza, el abogado disfruta de considerables prerrogativas que le concede el Estado, que a modo de reciprocidad, acreditan que se le *621exija determinada conducta a los abogados, incluyendo la de defender gratuitamente a acusados menesterosos.
Los abogados, como clase togada, comparten el monopo-lio que el Estado les concede sobre las tareas y labores jurídicas de la comunidad. Disfrutan del privilegio exclu-sivo de la representación legal; del privilegio exclusivo para conducir los asuntos judiciales como jueces; del privi-legio exclusivo del asesoramiento legal, y del privilegio ex-clusivo de la redacción y autenticación de escrituras y otros documentos notariales. Este monopolio, que el Estado hace valer estrictamente, resulta en cuantiosos beneficios eco-nómicos(3) y de otra índole para los abogados, al punto que una estudiosa de las ciencias sociales en Puerto Rico ha señalado que ninguna otra profesión es tan atractiva a los jóvenes talentosos del país como la abogacía, la que puede considerarse como la de los shaman contemporáneos.(4) Este valioso monopolio compensa la carga que representa en ocasiones la designación de oficio. Véase B.A. Green, Court Appointment of Attorneys in Civil Cases: The Constitutionality of Uncompensated Legal Assistance, 81 Colum. L. Rev. 366, 388 (1981).
HH HH HH
Existen, pues, poderosas razones de preponderante in-terés público que justifican plenamente la designación de oficio, frente a las cuales se desvanecen en general los planteamientos de inconstitucionalidad. Lo anterior no obstante, es menester reconocer que hay otras realidades sobre la abogácía que complican el análisis del asunto ante nuestra consideración. Existe el riesgo de que la designa-ción de oficio recaiga con frecuencia indebida sobre unos pocos abogados. Se alega que la representación gratuita de *622acusados menesterosos tiende a ser cada día más labor de una minoría dentro de la profesión. No tenemos datos em-píricos actualizados sobre este asunto, por lo Cual no pode-mos precisar cuál es la dimensión del problema, si es que existe uno. Pero hay razones que sugieren claramente la existencia del riesgo aludido. Por un lado, la inmensa ma-yoría de los abogados del país no postulan en casos criminales.(5) Como la designación de oficio sucede de ordi-nario en las salas de los tribunales donde se ven los casos penales, la práctica usual es hacer la designación a los abo-gados que allí concurren, limitándose esa designación a la pequeña minoría de abogados que ejercen en el campo del derecho pénal. Por otro lado, la profesión está afectada por una dinámica de “comercialización” que es antitética a prácticas como la designación de oficio. Amplios sectores de la abogacía no perciben su vocación como una “profesión”, sino como una mera ocupación lucrativa. Véase J.B. Fuster, Los abogados de Puerto Rico: fundamentos para una sociología de la profesión legal, 2da ed., San Juan, Ed. C. Abo. P.R., 1975, págs. 110-114. Existe, entre tales aboga-dos, un profundo abismo entre lo que se espera de ellos como miembros de la profesión jurídica y lo que ellos en efecto están dispuestos a hacer como tal. En consecuencia, se evitan y hasta se resisten las designaciones de oficio.
Las anteriores consideraciones nos imponen la respon-sabilidad de examinar a fondo pronto, con bases empíricas, el problema de la representación legal de acusados menes-terosos y su relación con la práctica judicial de designar abogados de oficio. Es menester acopiar los datos necesa-rios que nos permitan saber si en el país se garantiza de forma adecuada el derecho fundamental a la representa-ción legal en casos penales cuando se trata de indigentes. Es menester, además, conocer si la designación de oficio recae, indebidamente, sólo en unos pocos abogados. Final-mente, es menester también estudiar a fondo las posibles *623alternativas para atender el problema, si existe uno, luego de consultar tanto a las autoridades de las ramas políticas del Gobierno como a la profesión en sí. Cualquier alterna-tiva que finalmente se adopte, de ser una necesaria, debe estar anclada en lo posible en el compromiso entusiasta de la profesión para que tenga cimientos reales y pueda ser efectiva.
Hasta que el estudio contemplado se realice, cualquier intento por proveer remedios respecto al asunto ante nos es prematuro. Sin embargo, mientras se realiza tal estu-dio, los tribunales de instancia deben ejercer con mucha cautela su facultad de hacer designaciones de oficio. Han de tener muy en cuenta que es menester hacer tales desig-naciones razonablemente. Deben velar por que dichas de-signaciones se distribuyan entre los abogados de la comu-nidad lo más amplia y equitativamente posible. En particular, no deben insistir en una particular designación de oficio si el abogado a quien se le hace demuestra feha-cientemente que ya tiene o ha atendido en el pasado re-ciente otras designaciones, por lo cual tal nueva designa-ción sería irrazonable. Así se evitan cargas muy onerosas sobre abogados particulares, que en tales casos, además de injustas, podrían ser inconstitucionales.

(1) K. Krastin, The Lawyer in Society — A Value Analysis, 8 W. Reserve L. Rev. 409 (1957).


(2) Véase J.B. Fuster, La misión del abogado en el mundo contemporáneo y sus implicaciones para las escuelas de Derecho, el Tribunal Supremo y el Colegio de Abogados, 36 Rev. Jur. U.P.R. 579 (1967), y las obras allí citadas. Véase, también, J.B. Fuster, Los abogados de Puerto Rico: fundamentos para una sociología de la profesión legal, 2da ed., San Juan, Ed. C. Abo. P.R., 1975.


(3) Véase Fuster, op. cit., págs. 37-43.


(4) Fuster, op. cit., págs. 19-21.


(5) Fuster, op. cit., págs. 49-53.